     Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 1 of 22 PageID #: 728



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


BRANCH BANKING AND
TRUST COMPANY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 3:18-0486

MERIDIAN HOLDING COMPANY, LLC
a West Virginia limited liability company;
GREGORY L. HOWARD, JR.;
ROGER J. HARRIS, JR.; and
MICHAEL C. DRAGOVICH,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

        Pending before the Court is a Motion for Summary Judgment filed by Plaintiff Branch

Banking and Trust Company on February 14, 2020. Mot. for Summ. J., ECF No. 76. Plaintiff filed

sixteen exhibits and a memorandum of law along with its Motion. Pl.’s Exs., ECF Nos. 76-1–16;

Mem. in Support of Mot. for Summ. J., ECF No. 77. Defendants filed a Response in Opposition to

Plaintiff’s Motion on March 13, 2020, Resp. in Opp’n, ECF No. 80, along with seven exhibits,

Defs.’ Exs., ECF No. 80-1–7. Plaintiff filed a Reply one week later. Reply, ECF No. 81. The issues

have been fully briefed and Plaintiff’s Motion is ripe for review. For the reasons set forth below,

the Court GRANTS the Motion and ORDERS this case removed from its docket.

                                       I. BACKGROUND

        Though this action was not initiated until March 2018, its roots lie in a Promissory Note

(“Note”) executed nearly a decade earlier by Defendant Meridian Holding Company, LLC

(“Meridian”) and its members Gregory Howard, Roger Harris, and Michael Dragovich. See Pl.’s
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 2 of 22 PageID #: 729



Ex. A, ECF No. 76-1, at 2–5.1 The Note provided that Meridian would repay an $858,276.62 loan

from Plaintiff over five years at an annual interest rate of 5.875%. Id. at 2. Failure to make required

payments constituted a material default under the Note, and Plaintiff retained the right to “pursue

its full legal remedies at law or equity” to remedy such a default. Id. at 3. While the Note also

referenced the possibility of future modifications to its terms, it provided that “[n]o waivers and

modifications shall be valid unless in writing and signed by” Plaintiff and that no such

modifications “shall in any manner affect, limit, modify, or otherwise impair any rights, guaranties

or security of the holder not specifically waived, released, or surrendered in writing.” Id. at 4.

       Incorporated into the Note is a Deed of Trust granting Plaintiff an interest in a property

located at 2401 Sissonville Drive in Charleston, West Virginia. Pl.’s Ex. C, ECF No. 76-3, at 10.

Defendants agreed that they would maintain the property—which acted as security on the Note—

“in as good order and repair as it now is,” and that they would “neither commit nor permit any

waste or any other occurrence or use which might impair the value of the Property.” Id. at 3. At

the time the Note was executed, the Sissonville Drive property was assessed at $1,135,000.00. See

Pl.’s Ex. D, ECF No. 76-4, at 3. The individual defendants—Howard, Harris, and Dragovich—

jointly and severally guaranteed Meridian’s debt on the Note. Pl.’s Ex. B, ECF No. 76-2, at 2.

       Over the following years, the parties entered into three written modifications and one

change in terms agreement that altered the interest rate and payment schedule under the Note. See

Pl.’s Ex. A, at 6–22. Neither the modifications nor the change in terms agreement altered aspects

of the original agreement that were not expressly modified. See, e.g., id. at 7 (“It is agreed that

except for the modification(s) contained herein, the Promissory Note, and any other Loan




       1
        The page numbers cited throughout this Memorandum Opinion and Order refer to the
Bates numbers located at the top of each document and exhibit.
                                                 -2-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 3 of 22 PageID #: 730



Documents or Agreements evidencing, securing, or relating to the Promissory Note and all singular

terms and conditions thereof, shall remain in full force and effect.”). The first two modifications

were relatively straightforward; executed on April 9, 2013 and July 1, 2013, they lowered the

Note’s interest rate and extended its maturity date. See id. at 6–13. On January 1, 2016, the parties

executed a change in terms agreement that delayed many of Defendants’ payment obligations, but

that also provided for an increased interest rate and various additional remedies in the event of

default. Id. at 14–18. Inter alia, the agreement permitted Plaintiff to remedy default by “tak[ing]

passion of the Collateral or any part thereof” and “foreclos[ing] Lender’s security interest and/or

lien on any Collateral in accordance with applicable law.” Id. at 16. These remedies were not

mutually exclusive. Id. (“Any election . . . to pursue any remedy shall not exclude the right to

pursue any other remedy.”). Plaintiff assented to a final note modification on December 27, 2016,

once again altering the Note’s interest rate and deferring certain monthly payments. Id. at 19–22.

This final modification also established that the Note would mature on January 5, 2018. Id. at 19.

       Once again behind on payments and with this deadline approaching, Defendants contacted

Plaintiff at some point in the second half of 2017 to “explore any option that was possible with

them.” Pl.’s Ex. F, ECF No. 76-6, at 8. Several such options were discussed, including refinancing,

a short sale of the property, and—importantly for this case—a deed in lieu of foreclosure (“DIL”).2

To discuss these options, the parties scheduled a conference call for January 17, 2018, or twelve

days after the maturity date laid out in the parties’ final note modification. On January 10, 2018,

however, a pipe in the ceiling of the Sissonville Drive property ruptured and caused extensive

damage to the structure. Pl.’s Ex. I, ECF No. 76-9, at 13–14. The leak poured through the ceiling



       2
          A deed in lieu of foreclosure, or DIL, would involve transferring title of the Sissonville
Drive property to Plaintiff in return for a release of the Note. Mem. in Support of Mot. for Summ.
J., at 6.
                                                -3-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 4 of 22 PageID #: 731



and walls, and saturated the carpets and the baseboards. Id. at 15. Dragovich traveled to the

property hours after the building’s security system reacted to the leak, and eventually came to

realize that extensive renovations would likely be necessary. Id.

       Nevertheless, the conference call took place as scheduled one week after the leak at the

Sissonville Drive property. Present on the call were Howard, Harris, and Dragovich, along with

Stacy Andrews-Smith—Meridian’s Asset Manager—and Ted Bradford—the Asset Management

Group’s Team Leader. Pl.’s Ex. F, at 10. Though the parties’ understanding of their conversation

appears to differ significantly, it is nonetheless possible to summarize the actual substance of their

discussion without much difficulty. The participants began by outlining several options for

resolving Defendants’ inability to repay their loan, including refinancing and foreclosure. Id. Yet

the discussion came to focus on the possibility of a DIL “as soon as [Defendants] heard what it

was.” Id. It appears that Andrews-Smith and Bradford explained the elements of a DIL and other

options over the course of approximately a half an hour, though it does not appear that any specific

terms were established. Id. Indeed, the Meridian members were made well aware that further due

diligence would accompany any eventual DIL. Pl.’s Ex. E, at 8. There remains some dispute as to

whether any water damage was mentioned on the call. See, e.g., Pl.’s Ex. I, at 13–14. If it was

mentioned, it does not appear that the scope and severity of the damage was noted. Defs.’ Ex. C,

ECF No. 80-3, at 16 (“They did tell us at that point that there was some minor damage . . . . And

we did ask about that damage, and they said it was very minimal.”). In any event, Andrews-Smith

and Bradford ended the call by asking the Meridian members to notify them of their preferred

course of action. Pl.’s Ex. F, at 10.

       Not much discussion was necessary for Howard, Harris, and Dragovich to agree that a DIL

was their universal preference. Howard emailed Andrews-Smith the same day and advised her that



                                                 -4-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 5 of 22 PageID #: 732



the members had reviewed their options and “elected to move forward with the ‘deed in lieu’

option.” Pl.’s Ex. G, at 2. He further wrote that the members were “commit[ted] to working with

the bank and [the bank’s] attorneys throughout this process.” Id. Andrews-Smith responded

promptly, telling the members that she appreciated their quick response and that she and Bradford

would work with Plaintiff’s “litigation department in the morning and get the relationship

transferred over.” Defs.’ Ex. D, ECF No. 80-4, at 1. In the same email, she noted that the members

“should expect to receive correspondence from the attorney in the next few weeks.” Id.

       On February 7, 2018, Plaintiff’s attorneys sent a letter to Defendants formally advising

them that they had defaulted on the Note and demanding “immediate payment of all outstanding

principal, interest, fees and late charges due in connection with the Notes.” Pl.’s Ex. O, ECF

No. 76-15, at 2. Instead of responding to the letter, Howard wrote Andrews-Smith and assured her

that the members “continue[d] to remain committed to work with and cooperate with [Plaintiff]

through every step of the process of the deed in lieu.” Defs.’ Ex. E, ECF No. 80-5, at 1. Andrews-

Smith advised Howard that she was “no longer managing the relationship” between Meridian and

Plaintiff, but that she had “forwarded [his] email to the Litigation department.” Id. Harris followed

up separately on February 23, 2018, writing Andrews-Smith that he and his fellow members

“recently were told that this is headed to a foreclosure and” that they did not understand “the

change from what [the parties] had discussed earlier.” Defs.’ Ex. F, ECF No 80-6, at 2. Andrews-

Smith responded that

       Ted and I just spoke with the Asset Manager in the Litigation department regarding
       your last email. We explained that there seems to be some confusion or
       miscommunication regarding the Deed in Lieu versus Foreclosure. We were
       advised that they will have the attorney contact you to explain the process. We were
       also advised that they are still doing their due diligence (phase I environmental,
       etc.) and that nothing has been determined yet.




                                                -5-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 6 of 22 PageID #: 733



Id. at 1. Harris responded that he had “[j]ust wanted everyone to be on the same page,” as “[s]ome

of our recent dialog [sic] wasn’t what we discussed with you guys.” Id. Andrews-Smith said she

understood Harris’ worries, and that she and Bradford “wanted to make sure that they would pursue

the deed in lieu if possible as it [is] what was previously discussed.” Id. (emphasis added).

       Eventually, Plaintiff’s attorneys completed their due diligence with the receipt of an

appraisal report on March 15, 2018 and an environmental report on March 18, 2018. See Pl.’s Ex.

J, ECF No. 76-10; Pl.’s Ex. L, ECF No. 76-12. The appraisal report revealed that significant

damage to the property had decreased its value to $225,000, or an $810,000 loss from its initial

appraisal of $1,135,000. Pl.’s Ex. J, at 2. The environmental report contained equally bad news,

characterizing the property as “High Risk” and nothing “the presence of significant mold growth

and water-damaged building materials.” Pl.’s Ex. L, at 2. In light of this decline in value, Plaintiff

elected to pursue foreclosure rather than a DIL.

       To recover their debt under a theory of breach of contract, Plaintiff filed its Verified

Complaint on March 23, 2018 in this Court. Compl., at ¶¶ 13–14. Defendants responded with a set

of their own counterclaims. See ECF Nos. 11–14. As amended, these counterclaims raise five

causes of action against Plaintiff: breach of contract, breach of the duty of good faith and fair

dealing, common law fraud and misrepresentation, special duty and negligence, and promissory

estoppel. Am. Counterclaim, ECF No. 50, at ¶¶ 1–31. While this action was pending, Plaintiff sold

the Sissonville Drive property at auction on November 21, 2019, for $10,500. Pl.’s Ex. M., ECF

No. 13, at ¶ 3. “After deducting the cost associated with the public auction,” Plaintiff “recovered

$5,450.” Id. at ¶ 4. This left Defendants with an outstanding debt of $744,017.05 as of February

13, 2020. Id. at ¶ 5. Plaintiff now moves for summary judgment on its breach of contract claim




                                                 -6-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 7 of 22 PageID #: 734



and all of Defendants’ counterclaims. Before turning to the substance of Plaintiff’s Motion, the

Court will briefly review the law that frames its analysis.

                                    II. LEGAL STANDARD

       Under Rule 56 of the Federal Rules of Civil Procedure, a party is entitled to summary

judgment “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” “Facts are ‘material’ when they might affect

the outcome of the case, and a ‘genuine issue’ exists when the evidence would allow a reasonable

jury to return a verdict for the nonmoving party.” News & Observer Publ. Co. v. Raleigh-Durham

Airport Auth., 597 F.3d 570, 576 (4th Cir. 2010). To demonstrate that no genuine issue of material

facts exists, a moving party may rely on “depositions, answers to interrogatories, answers to

requests for admission, and various documents submitted under requests for production.” Barwick

v. Celotex Corp., 736 F.2d 946, 958 (4th Cir. 1984).

       “On summary judgment[,] the inferences to be drawn from the underlying facts . . . must

be viewed in the light most favorable to the party opposing the motion.” United States v. Diebold,

Inc., 369 U.S. 654, 655 (1962). In effect, this means that courts may not “weigh the evidence and

determine the truth of the matter.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Of

course, this bar on “weighing” evidence does not absolve a nonmoving party from the need to offer

some “concrete evidence from which a reasonable juror could return a verdict” in his or her favor.

Id. at 256. Such a showing must consist of more than a “scintilla of evidence,” id. at 252, or mere

unsupported speculation, Felty v. Graves-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987). It

is this legal framework that will control the Court’s consideration of the pending Motion.




                                                -7-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 8 of 22 PageID #: 735



                                        III. DISCUSSION

       In considering Plaintiff’s Motion, the Court will first proceed through an analysis of

Defendants’ counterclaims. Having done so, the Court will address whether summary judgment is

warranted with respect to Plaintiff’s own breach of contract claim.

   A. Defendants’ Counterclaims

           1. Breach of Contract

       Defendants’ first counterclaim is one for breach of contract. See Am. Counterclaim, at ¶¶ 1–

6. This claim is essentially grounded in Defendants’ belief that Plaintiff offered an entirely new

contract for a DIL during the parties’ January 17, 2018 conference call, and that their refusal to

proceed with a DIL represents a breach of that agreement. Id. at ¶ 4. Plaintiff disagrees, arguing

that their conversation—at most—constituted a non-binding “agreement to agree.” Reply, at 5–6.

       “To survive summary judgment on a breach of contract [counter]claim” under West

Virginia law, “the [defendants] must provide concrete evidence on the following elements: (1) the

existence of a valid, enforceable contract; (2) the [defendants’] performance under the contract;

(3) the [plaintiff’s] breach of its duties or obligations under the contract; and (4) resulting injury

to the [defendants].” McNeely v. Wells Fargo Bank, N.A., 115 F. Supp. 3d 779, 789 (S.D.W. Va.

2015). It is the first of these requirements that proves fatal to Defendants’ arguments. “The

elements of a contract are an offer and an acceptance supported by consideration.” Dan Ryan

Builders, Inc. v. Nelson, 737 S.E.2d 550, 556 (W. Va. 2012). An offer and acceptance must be

bound by mutuality of assent, “an essential element of all contracts.” Bailey v. Sewell Coal Co.,

437 S.E.2d 448, 450 (W. Va. 1993). “In order for this mutuality to exist, it is necessary that there

be a proposal or offer on the part of one party and an acceptance on the part of the other.” Id. Yet

to even “create a power of acceptance,” an “offer must be certain in its essential terms.”



                                                 -8-
    Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 9 of 22 PageID #: 736



Charbonnages de France v. Smith, 597 F.2d 406, 417 (4th Cir. 1979) (looking to “West Virginia

cases and to general authorities in applying the elementary principles pertinent to [this] decision”).

        These foundational principles of contract law lead to a single conclusion: that no mutuality

of assent existed between Plaintiff and Defendants during their January 17 conference call, or even

in the weeks following it, that would afford Defendants the power to accept an offer. At most, the

call—which began at 3:00 p.m.—could have lasted for approximately fifty minutes. See Pl.’s Ex.

G, at 2 (scheduling conference call for 3:00 p.m. and confirming desire to pursue DIL option at

3:53 p.m.). The parties discussed several options on the call in addition to a DIL, and it belies

reason to assume that they mutually assented to every material term of a new, complex contract in

under an hour. Defendants appear to have recognized as much, having repeatedly reaffirmed their

commitment to working with Plaintiff throughout the due diligence process that had yet to occur.

See, e.g., Pl.’s Ex. G, at 2.

        The nature of the purported DIL contract weighs heavily against Defendants as well.

“[W]hen it is shown that the parties intend to reduce a contract to writing this circumstance creates

a presumption that no final contract has been entered into, which requires strong evidence to

overcome.” Sprout v. Bd. of Educ. of Cnty. of Harrison, 599 S.E.2d 764, 768 (W. Va. 2004). While

the parties never explicitly mention their intent to reduce the theoretical DIL contract to writing,

the nature of such a contract makes it exceedingly unlikely that Plaintiff or Defendants would be

satisfied with anything short of a written instrument. See Blair v. Dickinson, 54 S.E.2d 828, 844

(1949) (reasoning that, inter alia, courts should consider “whether the contract is of that class

which are usually found to be in writing; whether it is of such nature as to need a formal writing

for its full expression; whether it has few or many details; whether the amount involved is large or

small; whether it is a common or unusual contract” in considering whether parties intend to reduce



                                                 -9-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 10 of 22 PageID #: 737



an agreement to writing). Indeed, as Plaintiff points out, West Virginia law mandates that title

transfers—an inherent aspect of a DIL—be reduced to writing. See W. Va. Code § 36-1-3. Here,

no written contract concerning a DIL or title transfer was ever offered in writing, providing further

evidence that no final agreement was reached on the call.

       Of course, a more charitable reading of Defendants’ argument might be that they believe

the parties formed a binding preliminary agreement to agree on a DIL contract at a future date. See

Resp. in Opp’n, at 10 (“By way of explanation, with the Deed-in-Lieu of Foreclosure as agreed,

the parties contemplated how to satisfy the obligation and specifically contemplated how the same

would be accomplished depending on the appraised value.”). At the broadest level of generality,

such “bare-boned ‘agreements to agree’ are not binding.” Burbach Broad. Co. of Del. v. Elkins

Radio Corp., 278 F.3d 401, 407 (4th Cir. 2002). Indeed, “[w]hen terms are so vague and indefinite

that there is no basis or standard for deciding whether the agreement has been kept or broken, or

to fashion a remedy, and no means by which such terms may be made certain, then there is no

enforceable contract.” Id.

       Two potential exceptions to this general rule exist. First, where “parties have reached a

complete agreement (including the agreement to be bound) on all issues perceived to require

negotiation,” a preliminary agreement may be biding. Burbach Broad. Co. of Del., 278 F.3d at

407. Of course, “[s]uch an agreement is preliminary only in form—only in the sense that the parties

desire a more elaborate formalization of the agreement.” Id. The Court’s analysis on this point is

rather redundant, because—as discussed above—there is no evidence suggesting that the parties

reached an agreement on every material term of the hypothetical DIL contract. In fact, the evidence

suggests quite the opposite; in “accepting” Plaintiff’s purported offer, for example, Howard made




                                                -10-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 11 of 22 PageID #: 738



clear that he and the fellow Meridian members were “commit[ted] to working with the bank and

your attorneys throughout this process.” Pl.’s Ex. G, at 2 (emphasis added).

       The second potential exception to the rule against binding preliminary agreements is

equally unavailing to Defendants. In narrow circumstances, parties may bind themselves “to

negotiate . . . open issues in good faith in an attempt to reach the contractual objective within the

agreed framework.” Burbach Broad. Co. of Del., 278 F.3d at 407. This prevents a party from

“renouncing the deal, abandoning the negotiations, or insisting on conditions that do not conform

to the preliminary agreement.” Id. Yet such preliminary agreements do not guarantee that an

agreement will be reached, because “it is possible that the parties will not eventually come to

agreement after negotiating in good faith on other terms, or that circumstances may change, and

the parties may abandon the agreement.” Akers v. Minn. Life Ins. Co., 35 F. Supp. 3d 772, 786

(S.D.W. Va. 2014). Assuming for the sake of argument that the parties reached such an agreement

here—a proposition that is far from certain3—it is plain that changed circumstances following the

call justified Plaintiff’s decision not to execute a final contract respecting a DIL with Defendants.

Indeed, it appears that Plaintiff conducted due diligence in good faith and only elected to pursue

foreclosure after two separate reports revealed significant damage to the property—just the sort of

change in circumstance that may justify a party’s abandonment of a final contract. See Akers, 35

F. Supp. 3d at 786. It follows that no theory of contract law supports the idea that the parties either



       3
          Courts consider five factors in determining whether a preliminary agreement to negotiate
in good faith has been reached: “1) the language of the agreement, 2) the existence of open terms,
3) whether there has been partial performance, 4) the context of negotiations, and 5) the custom of
such transactions.” Burbach Broad. Co. of Del., 278 F.3d at 408. The language of the agreement
is the most important factor, but the other factors are relevant here as there is no written agreement
for the Court to parse. Id. In any event, there were clearly substantial open terms following the
call, there was no partial performance to speak of (beyond Plaintiff’s own due diligence, that is),
the “negotiations” consisted of a brief phone call, and it seems highly unlikely that Plaintiff
customarily entered into binding agreements limiting its remedies for default via conference call.
                                                 -11-
      Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 12 of 22 PageID #: 739



reached a final, binding agreement during the conference call, or that Plaintiff breached a binding

agreement to agree in the future. Plaintiff is therefore entitled to summary judgment with respect

to Defendants’ first counterclaim.

            2. Breach of the Duty of Good Faith and Fair Dealing

         Defendants next argue that Plaintiff “breached the duty of good faith and fair dealing

implied in the ‘Note.’” Am. Counterclaim, at ¶ 8. Plaintiff counters by arguing that it acted “within

the rights provided under the Note,” and therefore “did not breach the duty of good faith and fair

dealings.” Mem. in Support of Mot. to Dismiss, at 16. Plaintiff further claims that, if anything,

Defendants breached their own duty of good faith and fair dealing in failing to notify it of the

extensive damage to the Sissonville Drive property during the January 17, 2018 conference call.

Id.

         “West Virginia law ‘implies a covenant of good faith and fair dealing in every contract for

purposes of evaluating a party’s performance of that contract.’” Corder v. Countrywide Home

Loans, Inc., No. 2:10-0738, 2011 WL 289343, at *3 (S.D.W. Va. Jan. 26, 2011) (quoting Stand

Energy Corp. v. Columbia Gas Transmission, 373 F. Supp. 2d 631, 644 (S.D.W. Va. 2005)). Yet

the Supreme Court of Appeals of West Virginia has “‘declined to recognize an independent claim

for a breach of the common law duty of good faith,’ and has instead held that such a claim sounds

in breach of contract.” Id. (quoting Doyle v. Fleetwood Homes of Va., 650 F. Supp. 2d 535, 541

(S.D.W. Va. 2009)). As such, the Court construes Defendants’ counterclaim as implied in its

counterclaim for breach of contract. Even with the benefits of such a liberal construction, however,

Defendants’ counterclaim fails for the simple reason that “[t]he implied covenant of good faith

and fair dealing cannot give contracting parties rights which are inconsistent with those set out in

the contract.” Barn-Chestnut, Inc. v. CFM Dev. Corp., 457 S.E.2d 502, 509 (W.Va.1995). Here,



                                                -12-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 13 of 22 PageID #: 740



Plaintiff maintained the unqualified right under the Note to foreclose on the Sissonville Drive

property—a right it elected to exercise after learning of the property’s lessened value.

        In an attempt to circumvent this unfavorable law, Defendants lean heavily on Warden v.

PHH Mortgage Corporation, No. 3:10-CV-75, 2010 WL 3720128 (N.D.W. Va. Sept. 16, 2010).

In Warden, Judge Bailey was confronted with plaintiffs who claimed they promised and paid their

defendant lender $1,600.00 to consider their loan current. Id. at *5. Instead of doing so, the

plaintiffs alleged that the defendant breached their agreement and sought foreclosure. Id. Judge

Bailey reasoned that this subsequent agreement to consider the loan current could serve as the

basis for an underlying breach of contract claim, which could in turn support a claim for breach of

the implied covenant of good faith and fair dealing. Id. Two obvious factors distinguish Warden

from the instant case. First, the plaintiffs in Warden were proceeding on a motion to dismiss and

their factual allegations were accepted as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

The Court is under no similar obligation in this case, and instead takes the evidence in the light

most favorable to Defendants. Second, the Court has already concluded that no subsequent contract

was formed that would bind Plaintiff to any sort of remedy. Where there is no subsequent

agreement that could serve as the basis for a breach of contract claim, Warden is simply

inapplicable. See, e.g., Spoor v. PHH Mortgage Corp., No. 5:10CV42, 2011 WL 883666, at *5

(N.D.W. Va. Mar. 11, 2011) (reasoning that “[u]nlike the Warden case, [the plaintiff’s] first

amended complaint does not allege any specific agreement regarding loan modification that could

be interpreted as a new and enforceable contract” and that “no such similar claim for breach of

contract [exists] in this case”). Simply put: Defendants’ failure to establish the existence of a valid,

enforceable contract to pursue a DIL is fatal to their counterclaim for breach of the implied duty

of good faith and fair dealing. West Virginia law “does not require creditors in a deed of trust, or



                                                 -13-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 14 of 22 PageID #: 741



their representatives, to pursue remedies that are not set out in the deed of trust or any relevant

statute to attempt to cure a default prior to pursuing a foreclosure,” Lucas v. Fairbanks Capital

Corp., 618 S.E.2d 488, 490, Syl. Pt. 5 (W. Va. 2005), and so Plaintiff is entitled to summary

judgment on Defendants’ second counterclaim.

           3. Common Law Fraud and Misrepresentation

       Defendants’ next counterclaim is one for fraud and misrepresentation. See Am.

Counterclaim, at ¶¶ 11–18. In particular, they argue that “[b]y offering the Deed-in-Lieu of

Foreclosure with apparent authority to do so, Plaintiff absolutely” fraudulently or negligently

misrepresented their plans to offer a DIL. Resp. in Opp’n, at 15. Plaintiff argues that Defendants

fall short on each necessary element of both torts. Reply, at 11.

       To make out a claim for fraud under West Virginia law, a party must establish “(1) that the

act claimed to be fraudulent was the act of the [plaintiff] or induced by him; (2) that it was material

and false; (3) that [the defendant] relied upon it and was justified under the circumstances in relying

upon it; and (4) that he was damaged because he relied upon it.” Bowens v. Allied Warehousing

Servs., Inc., 729 S.E.2d 845, 852 (2012) (internal punctuation omitted). As an initial matter, the

Court notes that “[a]ctionable fraud must ordinarily be predicated upon an intentional

misrepresentation of a past or existing fact and not upon a misrepresentation as to a future

occurrence.” Gaddy Eng’g Co. v. Bowles Rice McDavid Graff & Love, LLP, 746 S.E.2d 568, 576

(2013). It is unclear what “past or existing” fact that Defendants believe is the source of Plaintiff’s

purported fraud; at most, it appears they are alleging that Andrews-Smith and Bradford

affirmatively misled them as to the likelihood of a DIL in the future. Even so, their fraud claims

fail for an even clearer reason: that they have not pointed to any injury resulting from Plaintiff’s

allegedly fraudulent statements. The closest they come to doing so is to argue that their decision



                                                 -14-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 15 of 22 PageID #: 742



to stop pursuing other potential avenues to resolve their default represents some type of prejudice,

but this is a meritless claim. Even Defendants appear to recognize that the decision to cease pursuit

of refinancing or another note modification was theirs alone, and that Plaintiff never conditioned

the availability of a DIL on their forbearance from other options. See Pl.’s Ex. F, at 11 (“Q: Do

you recall a time prior to that call where the option to refinance was kind of taken off the table? A:

I don’t specifically recall that.”).

        Defendants’ counterclaims for negligent misrepresentation also fail, but for an even more

apparent reason. As an initial matter, it is true that West Virginia recognizes a cause of action for

negligent misrepresentation. Folio v. City of Clarksburg, 655 S.E.2d 143, 151 (2007) (“One under

a duty to give information to another, who makes an erroneous statement when he has no

knowledge on the subject, and thereby misleads the other to his injury, is as much liable in law as

if he had intentionally stated a falsehood.” (internal quotations omitted)). Yet “a successful claim

for negligent misrepresentation would require a finding that [Plaintiff] maintained a special

relationship or duty to [Defendants].” Kidd v. Mull, 595 S.E.2d 308, 317 (2004) (emphasis added).

Where the relationship between a lender and a borrower is customary, and where a lender does not

“endeavor to perform uncustomary services for [Defendants], possess information of unique

relevance to [Defendants] in regard to this claim, or participate in any conduct which could

arguably be seen as creating a special relationship with [Defendants],” a claim for negligent

misrepresentation claim must fail. Tinsley v. OneWest Bank, FSB, 4 F. Supp. 3d 805, 839 (S.D.W.

Va. 2014). In arguing that a special relationship existed here, Defendants argue that Plaintiff’s

decision to transfer control of their account to a special asset management unit in Florida—as well

as the involvement of the Team Leader of that unit on their call, Tom Bradford—somehow renders

their relationship “uncustomary.” Resp. in Opp’n, at 17–18. Yet the services provided to



                                                -15-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 16 of 22 PageID #: 743



Defendants by this unit do not create any sort of positive legal duty; indeed, its primary purpose

seems to have been to work with Defendants to fashion a suitable remedy to their default, if

possible. Indeed, the crux of this case—a foreclosure following three contractual note

modifications and a change in terms agreement—reveals the underlying flaw with Defendants’

argument: that Plaintiff never took any action with respect to Defendants’ Note beyond their

contractual relationship as lender and borrowers. See, e.g., McNeely v. Wells Fargo Bank, N.A.,

No. 2:13-cv-25114, at *6 (S.D.W. Va. Dec. 10, 2014) (Goodwin, J.) (ruling that negligence claim

failed where complaint did not allege duties apart from those required by West Virginia Consumer

Credit Protection Act); Hanshaw v. Wells Fargo Bank, N.A., No. 2:14-cv-28042, 2015 WL

5345439, at *19 (S.D.W. Va. Sept. 11, 2015) (Johnston, J.) (dismissing negligence claim where

borrower failed to plead allegations supporting a special relationship); Ranson v. Bank of Am.,

N.A., No. 3:12-5616, 2013 WL 1077093, at *6 (S.D.W. Va. Mar. 14, 2013) (Chambers, J.)

(concluding that no special relationship existed between lender and borrower). Plaintiff is therefore

entitled to summary judgment with respect to Defendants’ fraud and negligent misrepresentation

counterclaim.

           4. Special Duty and Negligence

       Defendants’ penultimate counterclaim is one for negligence, and is once again predicated

on the notion that a special extra-contractual relationship existed between Plaintiff and Defendants.

Am. Counterclaims, at ¶¶ 19–24. Specifically, they claim that Plaintiff “created a special duty with

Counter Claim Plaintiffs during the course of loan to ensure that the subject ‘Note’ was refinanced

and to disclose accurate and timely information.” Id. at ¶ 20. Plaintiff argues that no such special

relationship existed, and that it upheld any extra-contractual duties even if one did. Reply, at 13–

14.



                                                -16-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 17 of 22 PageID #: 744



       Given Defendants’ prior counterclaim for negligent misrepresentation, the Court’s analysis

on this issue is somewhat repetitive. Broadly speaking, a party “cannot maintain an action in tort

for an alleged breach of a contractual duty” under West Virginia law. Lockhart v. Airco Heating

& Cooling, 567 S.E.2d 619, 624 (W. Va. 2002) (footnote omitted). Instead, “[t]ort liability of the

parties to a contract arises from the breach of some positive legal duty imposed by law because of

the relationship of the parties, rather than a mere omission to perform a contract obligation.” Id.

“In the lender-borrower context, courts consider whether the lender has created such a ‘special

relationship’ by performing services not normally provided by lender to a borrower.” Warden,

2010 WL 3720128, at *9. “The possession of information unique to the lender can also indicate a

special relationship.” Tinsley, 4 F. Supp. 3d at 839.

       As noted earlier, Defendants attempt to establish a special relationship by relying on

several key pieces of information. First, they point to their account’s transfer to a specialized unit

in Florida. Resp in Opp’n, at 17. Second, they point to the personal involvement of that unit’s

Team Leader. Id. Third, they claim that Plaintiff withheld information of “unique significance,”

including limitations on the availability of a DIL, the role of other departments in the approval

process, and a warning “not to cease working towards all of their options.” Id. at 17–18. None of

this is sufficient to actually create a special relationship. The fact that Defendants’ account was

transferred to a special unit—or that a relatively high-ranking employee was involved in managing

it—does not demonstrate that Plaintiff provided a service not normally provided by a lender to a

borrower. Indeed, the “service” provided by the specialized asset management unit falls well

within the parameters of a lender/borrower relationship—that is, attempting to remedy a default.4



       4
         There is a degree of irony in Defendants’ argument here as well. If every lender who
worked with borrowers to pursue mutually-beneficial solutions to default—even where such
solutions are ultimately determined to be unworkable—were subject to tort liability for their
                                                -17-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 18 of 22 PageID #: 745



Finally, the allegedly “unique” information Defendants draw on is actually just material related to

their contractual relationship as lender and borrowers. Of course, this too is insufficient to create

a special relationship. As such, Plaintiff is entitled to summary judgment on Plaintiff’s negligence

and special duty counterclaim.

           5. Promissory Estoppel

       Defendants’ final counterclaim is styled as one for promissory estoppel, but overlaps

heavily in substance with a claim for equitable estoppel.5 Am. Counterclaims, at ¶¶ 25–31. The

thrust of their argument is that Plaintiff’s employees “promised to accept the property securing the

‘Note’ in exchange for pursuing judicial foreclosure.” Id. at ¶ 27. They argue that this promise

should estop Plaintiff from “asserting its Claims against the Defendants after having induced them

to detrimentally change their position in reliance thereon.” Resp. in Opp’n, at 18. Plaintiff argues




actions, they would be disincentivized from offering the types of remedies and services Defendants
appear to favor.
        5
          “Courts have recognized that ‘[t]here are several estoppel doctrines, including equitable
estoppel, judicial estoppel, promissory estoppel, estoppel by record, estoppel by deed, and
collateral estoppel.’” W. Va. Dept. of Transp., Div. of Highways v. Robertson, 618 S.E.2d 506, 512
(W. Va. 2005). Indeed, the very notion of “‘[e]stoppel’ is not a single coherent doctrine, but a
complex body of interrelated rules.” Id. (quoting Whitacre P’ship v. Biosignia, Inc., S.E.2d 870,
879 (N.C. 2004)). Here, Defendants’ counterclaims appear to more neatly fit the parameters of
equitable—rather than promissory—estoppel, as they seek to “prevent the Plaintiff from asserting
its Claims against the Defendants after having induced them to detrimentally change their position
in reliance thereon.” Resp. in Opp’n, at 18. This distinction is relevant only because Defendants
do not appear to seek enforcement of Plaintiff’s alleged promise in this counterclaim, but rather
estoppel of Plaintiff’s ability to exercise its rights under the original Note. Of course, for the
purposes of the substance of Defendants’ counterclaims, this represents more a legal distinction
than an actual difference; both doctrines involve related tests that include inquiries into detrimental
reliance and prejudice. Compare Stuart v. Lake Washington Realty Corp., 92 S.E.2d 891, 893, Syl.
Pt. 6 (W. Va. 1956) (equitable estoppel) with Everett v. Brown, 321 S.E.2d 685, 686, Syl. Pt. 3 (W.
Va. 1984) (promissory estoppel). In any event, the Court will consider Defendants’ counterclaims
under both doctrines. See Blackwood v. Berry Dunn, LLC, No. 2:18-cv-1216, 2019 WL 3323350,
at *3 (S.D.W. Va. July 24, 2019) (combining tests for both equitable and promissory estoppel).
                                                 -18-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 19 of 22 PageID #: 746



that Defendants are incorrect for several reasons, including that they did not rely on any statements

to their detriment. Reply, at 16.

          As an initial matter, Plaintiff suggests that equitable estoppel is an affirmative defense

rather than an independent cause of action. This much is far from clear, as “[t]he Supreme Court

of Appeals of West Virginia has treated equitable estoppel as a viable cause of action.” Holtzapfel

v. Wells Fargo Bank, N.A., No. 2:12-00937, 2013 WL 1337283, at *5 (S.D.W. Va. Mar. 29, 2013)

(Copenhaver, J.) (citing Folio, 655 S.E.2d at 148; Cleaver v. Big Arm Bar & Grill, Inc., 502 S.E.2d

438, 443–45 (W. Va. 1998)); but see Warden, 2010 WL 3720128, at *7 (Bailey, J.) (reasoning that

“equitable estoppel has no place in the plaintiffs’ Complaint” where the plaintiffs had already

pleaded equitable estoppel as an affirmative defense). The Court is persuaded by Judge

Copenhaver’s reasoning, and will treat Defendants’ counterclaim as an independent cause of

action.

          To succeed on an equitable estoppel claim in West Virginia,

          [1] [t]here must exist a false representation or a concealment of material facts; [2]
          it must have been made with knowledge, actual or constructive of the facts; [3] the
          party to whom it was made must have been without knowledge or the means of
          knowledge of the real facts; [4] it must have been made with the intention that it
          should be acted on; and [5] the party to whom it was made must have relied on or
          acted on it to his prejudice.

Corder, 2011 WL 289343, at *7 (brackets in original) (quoting Stuart v. Lake Washington Realty

Corp., 92 S.E.2d 891, 893, Syl. Pt. 6 (1956)). Similarly, promissory estoppel may apply where a

party makes “[a] promise which the promisor should reasonably expect to induce action or

forbearance on the part of the promisee or a third person and which does induce the action or

forbearance is enforceable . . . if injustice can be avoided only by enforcement of the promise.”

Everett v. Brown, 321 S.E.2d 685, 686, Syl. Pt. 3 (W. Va. 1984). Though the parties argue about

entangled issues under both frameworks, it is the requirement of detrimental reliance (or prejudice,

                                                  -19-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 20 of 22 PageID #: 747



depending on one’s preferred syntax and equitable doctrine) that is immediately fatal to

Defendants’ counterclaim.

       To demonstrate an injury resulting from their reliance on Plaintiff’s purported offer of a

DIL, Defendants contend that they ceased pursuit of other alternative remedies available under the

Note.6 This may very well be true; having elected to pursue a DIL, it seems logical enough that

Defendants would stop pursuing refinancing or other potential avenues for relief. See Pl.’s Ex. E,

at 4–5. Yet Defendants have presented no evidence at all that the possibility of a DIL was ever

conditioned upon their decision to cease pursuit of further refinancing or another remedy. To the

contrary, Howard acknowledged that the option to refinance was never “taken off the table.” See

Pl.’s Ex. F, at 11. The fact that Defendants voluntarily chose to cease their pursuit of other options

without any prompting by Plaintiff is not prejudice, and so their counterclaim for estoppel must

fail. 7 Summary judgment in Plaintiff’s favor is therefore warranted on Defendants’ final

counterclaim.

   B. Plaintiff’s Breach of Contract Claim

       Having disposed of Defendants’ counterclaims, the Court turns to Plaintiff’s single claim

for breach of contract. Compl., ¶¶ 8–17. Plaintiff’s argument is straightforward: that the Note and

its subsequent modifications provided for a maturation date of January 5, 2018, that all outstanding




       6
          Notably, Defendants claim one of the alternatives they ceased pursuing was “voluntary”
submission “to the protections of Judicial Foreclosure.” Resp. in Opp’n, at 18–19.
        7
          The Court also emphasizes that the Note matured on January 5, 2018—twelve days
before the parties’ conference call. As of that date, Defendants were entitled to foreclose on the
property. If Defendants truly believed that Plaintiff had entirely foresworn its ability to foreclose
at any point in the future during the conference call, their reliance on this belief was unreasonable.
See, e.g., Stoler v. PennyMac Loan Servs., LLC, No. 2:18-cv-00988, 2019 WL 691406, at *6
(S.D.W. Va. Feb. 19, 2019) (reasoning that “common sense would not suggest[] that PennyMac
represented to the plaintiff that it would provide assistance and not pursue foreclosure in all
circumstances—even if the plaintiff became unable to make any payments”).
                                                -20-
   Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 21 of 22 PageID #: 748



debts became due on that day, and that the Note and the Meridian members’ Guaranty Agreements

are consequently in default for nonpayment. Id. Rather than respond directly to these arguments,

Defendants once again turn to their theory that the parties entered into a new contract on January

17, 2018 that “resulted in the Note being satisfied, and the Deed of Trust and Guarantees released

thereafter.” Resp. in Opp’n, at 11.

       As noted earlier, “the elements of breach of contract” under West Virginia law “are (1) a

contract exists between the parties; (2) a defendant failed to comply with a term in the contract;

and (3) damage arose from the breach.” Wittenberg v. Wells Fargo Bank, N.A., 852 F. Supp. 2d

732, 749 (N.D.W. Va. 2012). As an initial matter, Defendants do not appear to dispute the second

and third elements of this test. This narrows the Court’s inquiry to a single question: whether the

terms of the Note, Deed of Trust, and Guaranty Agreement were still valid and enforceable at the

time of Defendants’ alleged (and ongoing) breach. And on this point, the Court’s earlier analysis

of Defendants’ breach of contract counterclaim is dispositive. Defendants simply have not

presented sufficient evidence to conclude that Plaintiff offered them anything more than the sort

of “bare-boned agreement[] to agree” that is not binding in West Virginia. Burbach Broad. Co. of

Del., 278 F.3d at 407. No reasonable trier of fact could look at the scintilla of evidence Defendants

have presented—which is comprised of subjective and conclusory statements by each of the

Meridian members attesting to their belief that Plaintiff had offered them a DIL—and conclude

that a new contract was formed to supplant the written terms of the parties’ original agreement.

Defendants’ only other evidence is comprised of emails exchanged between Plaintiff and the

Meridian members, but these are vague and often make points directly contrary to Defendants’

arguments. See, e.g., Defs.’ Ex. F, at 2 (confirming Andrews-Smith “wanted to make sure that

[Plaintiff’s litigation department] would pursue the deed in lieu if possible as it [is] what was



                                                -21-
  Case 3:18-cv-00486 Document 83 Filed 04/17/20 Page 22 of 22 PageID #: 749



previously discussed”). In none of these emails do Plaintiff’s employees represent that a binding

agreement, or even an agreement to agree, was reached. For that matter, neither do Defendants;

their own emails simply reference the parties’ earlier discussions rather than any substantive,

binding agreement. See id. (noting Harris’ confusion regarding “the change from what [the parties]

had discussed earlier” (emphasis added)). This is insufficient to demonstrate the existence of a

contract supplanting the parties’ earlier agreement, which Defendants breached by defaulting on

the terms of the Note on January 5, 2018. Plaintiff is thus entitled to summary judgment on its

breach of contract claim.

                                      IV. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 76, is

GRANTED, in the principal sum of $614,341.73, plus accrued interest of $9,594.85 through

March 22, 2018, and late fees and other charges of $8,065.88, for a total of $632,002.46, together

with pre-and post-judgment interest after March 22, 2018 at a per annum rate equal to Plaintiff’s

Prime Rate, as announced from time to time, plus 5% until paid, and for Plaintiff’s reasonable

attorney’s fees and costs incurred in attempting to collect the indebtedness due under the Note and

Guaranty Agreement. The Court accordingly ORDERS this case removed from its docket.

       The Court DIRECTS the Clerk to send a copy of this Memorandum Opinion and Order to

counsel of record and any unrepresented parties.

                                             ENTER:         April 17, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                               -22-
